Hammer, J.
(concurring). In my opinion a photographer owning a plate or film which, upon employment, is furnished as part of the transaction of taking a photograph for a customer, continues in such ownership in the absence of agreement providing otherwise. As in the process of photography, the designated object is produced as an image on such plate or film, the photographer’s ownership is subjected to a limitation by which the negative may only be used for such reproduction as the customer authorizes. Difference of such limitation in respect of private and public persons is not involved or considered.
Hecht, J., concurs with Shientag, J.; Hammer, J., concurs in memorandum.
Judgment reversed, etc.